Brown v Bristal Assisted Living at Lynbrook (2015 NY Slip Op 02925)





Brown v Bristal Assisted Living at Lynbrook


2015 NY Slip Op 02925


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-06345
 (Index No. 22660/10)

[*1]Mary Brown, etc., et al., appellants, 
vBristal Assisted Living at Lynbrook, et al., respondents, et al., defendants.


Sim & Record, LLP, Bayside, N.Y. (Sang J. Sim of counsel), for appellants.
Goldberg Segalla LLP, Garden City, N.Y. (Brendan T. Fitzpatrick and Brian W. McElhenny of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries and wrongful death, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Cozzens, Jr., J.), entered April 12, 2013, which granted the motion of the defendants Bristal Assisted Living at Lynbrook, Town of Hempstead Industrial Development Agency, and Ultimate Care New York, LLC, for summary judgment dismissing the complaint insofar as asserted against them.
ORDERED that the order is affirmed, with costs.
In support of their motion for summary judgment dismissing the complaint insofar as asserted against them, the defendants Bristal Assisted Living at Lynbrook, Town of Hempstead Industrial Development Agency, and Ultimate Care New York, LLC (hereinafter collectively the Bristal defendants), established their prima facie entitlement to judgment as a matter of law by demonstrating that the plaintiffs could not identify the cause of their decedent's fall (see Knudsen v Mamaroneck Post No. 90, Dept. of N.Y.-Am. Legion, Inc., 94 AD3d 1058; Califano v Maple Lanes, 91 AD3d 896, 897; Morgan v Windham Realty, LLC, 68 AD3d 828, 829; Costantino v Webel, 57 AD3d 472). In opposition, the plaintiffs failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562). Accordingly, the Supreme Court properly granted the Bristal defendants' motion for summary judgment dismissing the complaint insofar as asserted against them.
RIVERA, J.P., CHAMBERS, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court